DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 2/12/2021, with respect to the rejection(s) of amended claim(s) 21 and 40 under Le-Gall and Glasgow and Le-Gall, Glasgow, and Furui have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Le-Gall and Meintschel et at. (US 2010/0104936 A1, hereafter Meintschel) and Le-Gall, Meintschel, and Furui as necessitated by the claim amendments.
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  The arguments are presented that Le-Gall and Seong would not teach the subject matter of amended claim 41.  The arguments are not found persuasive due to the fact that the amended claim limitations regarding a wall portion being formed of the same material as the rest of a housing would also only require an integration of parts and are also evidenced by the injection molded components of Seong as detailed in the claim rejections below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, 27-28, 31-34, 36-38, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall (US 2015/0125730 A1 relied upon as a translation of FR 2,990,062 A1 published 11/01/2013, hereafter Le-Gall) in view of Meintschel et at. (US 2010/0104936 A1, hereafter Meintschel).
With regard to claim 21, Le-Gall teaches a battery pack comprising: 
a battery pack housing (envelope) [0034, fig. 1];
a cell holder accommodated in the battery pack housing (shimming structure) [0047, fig. 1];
at least one battery cell (power storage element 14), the cell holder accommodating the at least one battery cell, and the at least one battery cell having a lateral area that extends parallel to a longitudinal axis, the lateral area being delimited by two end faces extending at a right angle to the longitudinal axis, on which electrical poles of the at least one battery cell are situated (cylindrical cells with end terminals) [0076]; and
at least one elastic, heat conductive insert (thermal mat) situated between at least one end face of the at least one battery cell and a wall of the battery pack housing extending parallel to the end face of the at least one battery cell, the elastic, heat-conductive insert being in thermal contact with the end face of the at least one battery cell and dissipating heat from the at least one battery cell in a direction of the wall (heat evacuated towards the wall) of the battery pack housing [0073, fig. 1, fig. 5].

Le-Gall teaches that the heat distribution element (contacting member 22) includes portions that contact each battery cell and openings extending in a direction of the heat conducting insert (tabs 26 and corresponding openings, as seen in fig. 1) but does not explicitly teach a plurality of through-holes with one through-hole provided for each battery cell.  However, in the same field of endeavor, Meintschel teaches a heat distribution element (heat conducting plate 2) with a through hole (bore) provided for each battery cell [0029, fig. 6].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the through holes of Meintschel with the heat distribution element of Le-Gall for the benefit of allowing for a thin and light heat conducting plate with a heat conducting cross section [Meintschel 0006]. 
Le-Gall does not explicitly teach that the upper heat conductive insert (insulation sheet 38) is made of an elastic material.  However, Le-Gall teaches that the material must be thermally conductive and electrically insulating [0074] and teaches that EPDM is a suitable material for thermally conductive and electrically insulating components [0073].  Therefore it would have been obvious to one of ordinary skill in the art to use 
The claim language of “for a handheld machine tool” is regarded as intended use and would not further limit the claim. While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 23, Le-Gall teaches an elastomer (EPDM) [0073].
With regard to claim 27, Le-Gall teaches that the distribution element (contacting member) is made of metal [0072].
With regard to claim 28, Le-Gall that the distribution element (contacting member) is wider and longer compared to its thickness and has a plurality of recesses [0072, fig. 1-2].
With regard to claims 31-32, Le-Gall teaches the holder accommodates two or more cells which are connected by at least one cell connector (links 40 and 42 connecting two cells per link) in a parallel or series circuit, the at least one cell connector being situated between and end face of the battery cell and the heat-conductive insert (insulation sheet 38) [0090-0091, fig. 1].
With regard to claim 33, Le-Gall teaches that the cell connector covers the end face of the battery cells that are connected to one another [0090-0091, fig. 1].
With regard to claim 34, Le-Gall teaches that the heat-conductive insert (insulation sheet 38) is in direct thermal contact with the at least one cell connector (links 40 and 42) (components are directly stacked) [0090-0091, fig. 1].
With regard to claim 36, Le-Gall teaches the cell holder (shimming structure) at least regionally forms an outer side of a first housing component (lengthwise ends as shown in fig. 1) [0047, fig. 1].
With regard to claim 37, Le-Gall teaches that the housing further comprises two side components (end walls 18A and 18B) that hold the first and second housing components (ends of shimming structure and envelope 20) together and prevent detachment [0067, 0099, fig. 1].
With regard to claim 38, Le-Gall teaches that the side components (walls 18A and 18B) are at least partially made of metal [0067]. 
With regard to claim 42, Le-Gall teaches that the heat conductive insert (insulation sheet 38) is positioned between at least one cell connector (40) and the battery pack housing (envelope 20), as seen in fig. 1 the insert is stacked between the cell connectors and housing [0066-0074, fig. 1].  Le-Gall does not explicitly teach that the upper heat conductive insert (insulation sheet 38) is made of an elastic material.  However, Le-Gall teaches that the material must be thermally conductive and electrically insulating [0074] and teaches that EPDM is a suitable material for thermally conductive and electrically insulating components [0073].  Therefore it would have been obvious to one of ordinary skill in the art to use EPDM for the insulation sheet of Le-Gall since it is known to be thermally conductive and electrically insulating [0073].
With regard to claim 43, Le-Gall teaches the at least one heat conductive insert (insulation sheet 38) is in thermal contact with the cell connector (40), as seen in fig. 1 the insert is stacked between the cell connectors and housing and would therefore be in thermal contact with the adjacent components [0066-0074, fig. 1].  Le-Gall does not explicitly teach that the upper heat conductive insert (insulation sheet 38) is made of an elastic material.  However, Le-Gall teaches that the material must be thermally conductive and electrically insulating [0074] and teaches that EPDM is a suitable material for thermally conductive and electrically insulating components [0073].  Therefore it would have been obvious to one of ordinary skill in the art to use EPDM for the insulation sheet of Le-Gall since it is known to be thermally conductive and electrically insulating [0073].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and as evidenced by Matmatch material property data (https://matmatch.com/materials/mbas121-general-ethylene-propylene-diene-rubber-epdm-).
With regard to claim 24, Le-Gall does not explicitly teach the claimed thermal conductivity.  However Le-Gall teaches the use of EPDM for the heat conductive insert [0073] which has a thermal conductivity of 0.15 – 0.26 W/mK that overlaps and obviates the claimed range as evidenced by the attached Matmatch data sheet.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and as evidenced by MatWeb material property data (http://www.matweb.com/search/datasheet.aspx?matguid=f8e3355cc2c541fbb0174960466819c0).
With regard to claim 25, Le-Gall does not explicitly teach the claimed shore hardness.  However Le-Gall teaches the use of EPDM for the heat conductive insert [0073] which has a Shore hardness A range of 40 to 90 that overlaps and obviates the claimed range as evidenced by the attached MatWeb data sheet.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and further in view of Inagaki et al. (US 2002/0061436 A1, hereafter Inagaki).  
With regard to claim 26, Le-Gall teaches an elastic foil [0073, fig. 1] but does not explicitly teach the claimed thickness.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size and the optimization of thickness is known in the art as evidenced by Inagaki.  Inagaki teaches the use of a thickness range of 0.01 mm to 3 mm (which encompasses and obviates the claimed range) in order to balance reduced thickness with heat dissipation [0067].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the range of Inagaki with the heat-conductive insert of Le-Gall since it is taught to provide a balance between thickness and heat dissipation [Inagaki 0067].

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and further in view of Kawaguchi et al. (US 2013/0130087 A1, hereafter Kawaguchi).  
With regard to claim 29, Le-Gall teaches the heat distribution element (contacting member) is a metal foil [0072, fig. 1] but does not explicitly teach the claimed thickness.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size and the optimization of thickness is known in the art as evidenced by Kawaguchi.  Kawaguchi teaches the use of a thickness range of 0.1 mm to 3 mm (which encompasses and obviates the claimed range) in order to balance strength with heat dissipation [0054].  It would have been obvious to one of ordinary skill .

Claims 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and further in view of Moon et al. (US 2014/0045028 A1, hereafter Moon).  
With regard to claim 30, Le-Gall teaches that the heat-conductive insert (insulation sheet) and heat distribution element (contacting member) are in contact [0072, 0074, fig. 1] but does not explicitly teach that they are a composite part.  However, this would be an obvious variant to one of ordinary skill in the art since it would only require the integration of parts (see MPEP 2144.04 V) and the use of composite materials as heat conductive materials is known in the art as evidenced by Moon [0068, fig. 8].  It would have been obvious to one of ordinary skill in the art to use the composite material of Moon with the battery pack of Le-Gall since it is known to be effective for managing volume variation and temperature maintenance [Moon 0069].
With regard to claim 35, Le-Gall teaches that the heat-conductive insert (insulation sheet) and cell connectors (links) are in contact [0090-0091, fig. 1] but does not explicitly teach that they are a composite part.  However, this would be an obvious variant to one of ordinary skill in the art since it would only require the integration of parts (see MPEP 2144.04 V) and the use of composite materials as heat conductive materials is known in the art as evidenced by Moon [0068, fig. 8].  It would have been obvious to one of ordinary skill in the art to use the composite material of Moon with the .

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and further in view of Seong et al. (US 2014/0099527 A1, hereafter Seong).  
With regard to claim 39, Le-Gall teaches two elastic heat conductive inserts (thermal mat and insulation sheet) as detailed in the rejections of claims 21 and 22 above.  Le-Gall does not teach the claimed injection molding process.  However this is regarded as a product by process limitation and would result in the structure of a heat conductive insert integrally formed with a housing wall.   Le-Gall does not explicitly teach a heat conductive insert integrally formed with a wall.  However, this would be an obvious variant to one of ordinary skill in the art since it would only require the integration of parts (see MPEP 2144.04 V) and the integration of heat conducting components to walls by injection molding is known in the art as evidenced by Seong [0067, fig. 5].

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Meintschel as applied to claims 21, 23, 27-28, 31-34, 36-38, and 42-43 above and further in view of Furui et al. (US 2014/0147718 A1, hereafter Furui).  
With regard to claim 40, Le-Gall teaches a battery pack comprising: 
a battery pack housing (envelope) [0034, fig. 1];

at least one battery cell (power storage element 14), the cell holder accommodating the at least one battery cell, and the at least one battery cell having a lateral area that extends parallel to a longitudinal axis, the lateral area being delimited by two end faces extending at a right angle to the longitudinal axis, on which electrical poles of the at least one battery cell are situated (cylindrical cells with end terminals) [0076]; and
at least one elastic, heat conductive insert (thermal mat) situated between at least one end face of the at least one battery cell and a wall of the battery pack housing extending parallel to the end face of the at least one battery cell, the elastic, heat-conductive insert being in thermal contact with the end face of the at least one battery cell and dissipating heat from the at least one battery cell in a direction of the wall (heat evacuated towards the wall) of the battery pack housing [0073, fig. 1, fig. 5].
Le-Gall further teaches at least one heat distribution element (contacting member 22) situated in the region of at least one end face (upper end) of at least one battery cell, between at least one heat conductive insert (insulation sheet 38) and a wall of the battery pack housing, the heat distribution element being in thermal contact with the heat conductive insert and the wall of the battery pack housing and ensuring a uniform application of heat to the wall of the battery pack housing (thermally conductive material) [0072, 0074, fig. 1].
Le-Gall teaches that the heat distribution element (contacting member 22) includes portions that contact each battery cell and openings extending in a direction of 
Le-Gall does not explicitly teach that the upper heat conductive insert (insulation sheet 38) is made of an elastic material.  However, Le-Gall teaches that the material must be thermally conductive and electrically insulating [0074] and teaches that EPDM is a suitable material for thermally conductive and electrically insulating components [0073].  Therefore it would have been obvious to one of ordinary skill in the art to use EPDM for the insulation sheet of Le-Gall since it is known to be thermally conductive and electrically insulating [0073].
Le-Gall does not explicitly teach a handheld tool with an electric motor and detachable battery pack.  However, in the same field of endeavor, Furui teaches hand held tools with electric motors that use detachable battery packs for power [0048-0049, fig. 1A-B].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the battery pack of Le-Gall as the battery pack of a hand held tool such as the one taught by Furui for the benefit of improved heat discharge and diffusion [Le-Gall 0100].

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Gall and Seong et al. (US 2014/0099527 A1, hereafter Seong).  
With regard to claim 41, Le-Gall teaches a battery pack comprising: 
a battery pack housing (envelope) [0034, fig. 1];
a cell holder accommodated in the battery pack housing (shimming structure) [0047, fig. 1];
at least one battery cell (power storage element 14), the cell holder accommodating the at least one battery cell, and the at least one battery cell having a lateral area that extends parallel to a longitudinal axis, the lateral area being delimited by two end faces extending at a right angle to the longitudinal axis, on which electrical poles of the at least one battery cell are situated (cylindrical cells with end terminals) [0076]; and
at least one elastic, heat conductive insert (thermal mat) situated between at least one end face of the at least one battery cell and a wall of the battery pack housing extending parallel to the end face of the at least one battery cell, the elastic, heat-conductive insert being in thermal contact with the end face of the at least one battery cell and dissipating heat from the at least one battery cell in a direction of the wall (heat evacuated towards the wall) of the battery pack housing [0073, fig. 1, fig. 5].
Le-Gall further teaches at least one heat distribution element (contacting member 22) situated in the region of at least one end face (upper end) of at least one battery cell, between at least one heat conductive insert (insulation sheet 38) and a wall of the battery pack housing, the heat distribution element being in thermal contact with the heat conductive insert and the wall of the battery pack housing and ensuring a uniform 
Le-Gall does not explicitly teach that the upper heat conductive insert (insulation sheet 38) is made of an elastic material.  However, Le-Gall teaches that the material must be thermally conductive and electrically insulating [0074] and teaches that EPDM is a suitable material for thermally conductive and electrically insulating components [0073].  Therefore it would have been obvious to one of ordinary skill in the art to use EPDM for the insulation sheet of Le-Gall since it is known to be thermally conductive and electrically insulating [0073].
Le-Gall teaches two elastic heat conductive inserts (thermal mat and insulation sheet) as detailed in the rejections of claim 21 above.  Le-Gall does not teach the claimed injection molding process or that a side component (end wall) is formed of the same material as the rest of a battery pack housing.  Le-Gall also does not explicitly teach a heat conductive insert integrally formed with a wall through injection molding.  However, these would be an obvious variant to one of ordinary skill in the art since it would only require the integration of parts (see MPEP 2144.04 V) and the integration of heat conducting components to walls by injection molding is known in the art as evidenced by Seong which teaches a housing (cartridge 210) that would have side components (bent ends 222) formed of the same material as the rest of the housing due to being injection molded [0067, fig. 5].
The claim language of “for a handheld machine tool” is regarded as intended use and would not further limit the claim. While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724